IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                          United States Court of Appeals
                                                                   Fifth Circuit
                               No. 06-60610                     F I L E D
                             Summary Calendar                      August 7, 2007

                                                            Charles R. Fulbruge III
UNITED STATES OF AMERICA                                            Clerk

                                           Plaintiff-Appellee

v.

MARIO TAYLOR

                                           Defendant-Appellant


                Appeal from the United States District Court
               for the Southern District District of Mississippi
                          USDC No. 3:05-CR-150-1


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Mario Taylor appeals his conviction following a jury trial for being a
convicted felon in knowing possession of a firearm, in violation of 18 U.S.C.
§ 922(g)(1), and his resulting sentence of 120 months of imprisonment.
      Taylor contends that the district court improperly limited his cross-
examination of two security guards who testified that they saw him in
possession of a gun that he pulled out and started firing in their direction. In
order to show bias and prejudice, Taylor sought to question the guards regarding

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-60610

the allegedly past violent history associated with the nightclub where the
shooting incident occurred. Taylor argued that the guards, one of whom was the
owner of the company that provided security to the nightclub, sought to assign
responsibility for the gunfire to him because they feared losing their contract
with the nightclub if the shooting incident went unsolved. The district court
sustained the Government’s objection to that line of questioning, noting that the
case was about whether Taylor, a convicted felon, was in knowing possession of
a firearm.
      This court reviews alleged violations of the Sixth Amendment’s
Confrontation Clause de novo, but subject to a harmless error analysis. United
States v. Bell, 367 F.3d 452, 465 (5th Cir. 2004). If there is no Sixth Amendment
violation, this court instead addresses whether the district court abused its
discretion. United States v. Restivo, 8 F.3d 274, 278 (5th Cir. 1993). The
appropriate inquiry is therefore whether the trial court’s restrictions on cross-
examination impermissibly interfered with the defendant’s Sixth Amendment
rights, or were otherwise so prejudicial as to result in an abuse of discretion.
United States v. Hawkins, 661 F.2d 436, 444 (5th Cir. 1981).
       Even if it is assumed that Taylor’s rights under the Sixth Amendment’s
Confrontation Clause were violated and that the district court improperly
limited the cross-examination of the two security guards, Taylor has not shown
that his substantial rights were affected or, if such rights were not violated, that
the restriction of the cross-examination was clearly prejudicial. See United
States v. Mares, 402 F.3d 511, 520 (5th Cir. 2005). The direct evidence of
Taylor’s guilt was strong, and the two police officers who ultimately
apprehended Taylor corroborated the cumulative testimony of the security
guards that Taylor had a handgun in his possession.
      Taylor additionally argues that the district court improperly allowed into
evidence testimony by the two police officers that Taylor stated while in custody
that he would have also shot the police officers if he had more bullets. Taylor’s

                                         2
                                 No. 06-60610

contention that it is not clear from the evidence whether the statement, if made,
was made before he was advised of his Miranda rights is sufficiently
contradicted by the testimony of the two officers. Taylor also failed to offer
anything other than his own conclusory and self-serving statement to contradict
the further testimony of the officers that Taylor voluntarily made the statement.
Statements voluntarily made to police officers while a defendant is in custody
are not barred by the Fifth Amendment. See United States v. Carpenter, 611
F.2d 113, 117 (5th Cir. 1980).
      The district court’s judgment is AFFIRMED.




                                       3